MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                          Apr 22 2015, 6:45 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Harold E. Amstutz                                         Gregory F. Zoeller
Lafayette, Indiana                                        Attorney General of Indiana

                                                          Robert J. Henke
                                                          Deputy Attorney General

                                                          James D. Boyer
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          April 22, 2015
of the Parent-Child Relationship                          Court of Appeals Case No.
of: A.G.,                                                 79A02-1410-JT-701
                                                          Appeal from the Tippecanoe
M.G.,                                                     Superior Court

Appellant-Respondent,                                     The Honorable Faith Graham, Judge

        v.                                                Cause No. 79D03-1311-JT-62


Indiana Department of Child
Services,
Appellee-Petitioner.




Najam, Judge.

Court of Appeals of Indiana | Memorandum Decision 79A02-1410-JT-701| April 22, 2015         Page 1 of 19
                                             Statement of the Case
[1]   M.G. (“Mother”) appeals the termination of her parental rights over her minor

      child, A.G. (“Child”).1 Mother presents five issues for our review, which we

      revise and restate as one issue, namely, whether the Indiana Department of

      Child Services (“DCS”) presented sufficient evidence to support the termination

      of her parental rights.


[2]   We affirm.


                                      Facts and Procedural History
[3]   Mother lives in Chicago, Illinois and suffers from schizoaffective disorder, for

      which she is prescribed medication. However, around the beginning of June

      2012, Mother ran out of medication, and, over the course of several weeks, her

      mental health deteriorated rapidly. On June 3, Mother disappeared with Child

      from her home in Chicago, which they shared with Child’s father, I.H.

      (“Father”), and Mother and Child were missing for two days before returning

      home. During the time she was missing, Mother had called Father to report

      that she was lost. Around the same time, Mother also threw away all of the

      food in the home2 because she believed the food was “bewitched.” Exh. 2.




      1
          Child’s father does not participate in this appeal.
      2
          Mother and Father, who have never been married, have since terminated their relationship.


      Court of Appeals of Indiana | Memorandum Decision 79A02-1410-JT-701| April 22, 2015             Page 2 of 19
[4]   On June 8, Mother again disappeared from her home in Chicago. Two days

      later, on June 10, Mother contacted her sister, L.D.R., who lived in Tippecanoe

      County but was visiting Chicago, and asked L.D.R. to take her and Child to

      Tippecanoe County. Mother reported to L.D.R. that she needed to escape

      Father’s domestic violence. Mother stayed with L.D.R. the night of June 10,

      but, on the morning of June 11, Mother accused L.D.R. of stealing Child’s

      clothes and fled the residence with Child. L.D.R. filed a missing-person’s

      report for Mother. The Tippecanoe County Sheriff’s Department located

      Mother and brought her and Child to a local women’s shelter.


[5]   The next day, June 12, the Lafayette Police Department (“LPD”) received a

      call from the women’s shelter, which reported that Mother was being

      belligerent, aggressive, demanding, uncooperative, and verbally abusive to staff.

      As a result, the women’s shelter had asked Mother to leave. Officers with LPD

      responded to the shelter and, on their way, contacted Rosa Banuelos,3 an

      assessment worker at DCS.


[6]   When Banuelos arrived at the shelter, Mother refused to return to L.D.R.’s

      home and lacked other accommodations in Tippecanoe County. Thus, Mother

      requested money from Banuelos to return to Chicago. When Banuelos refused,

      Mother requested that Banuelos call Mother’s godmother for money, but the




      3
        L.D.R. had also contacted Banuelos prior to contacting the LPD. In 2011, Banuelos had been involved in
      the dissolution of a guardianship over Mother’s other child, E.G, in which L.D.R. had been E.G.’s
      custodian.

      Court of Appeals of Indiana | Memorandum Decision 79A02-1410-JT-701| April 22, 2015          Page 3 of 19
      godmother could not help Mother. As a result, Mother became agitated and

      afraid, and Banuelos determined that DCS needed to remove Child from

      Mother’s care. To remove Child from Mother, officers had to physically

      restrain Mother and “pr[y] her hands away from [Child].” Tr. at 22. LPD

      officers did not arrest Mother but, instead, transported her to River Bend

      Hospital, where she was involuntarily committed for treatment of her mental

      illness. When these events unfolded, Mother’s other child, E.G., who was then

      sixteen years old, was staying with a relative in Merrillville “to get away from

      the stress of [Mother’s] home environment.” Id. at 28.


[7]   As a result of these events, DCS filed a petition alleging that Child and E.G. 4

      were children in need of services (“CHINS”), and, on July 24, the trial court

      adjudicated Child a CHINS. Child was placed in the care of L.D.R., her

      maternal aunt, for the duration of the CHINS proceeding. L.D.R. also had

      received custody of E.G. in a 2002 CHINS proceeding, which arose as a result

      of Mother’s deteriorated mental health. That CHINS proceeding concluded in

      the creation of a guardianship and in the long-term placement of E.G. in

      L.D.R.’s home. In 2011, however, Mother demonstrated stability to DCS, and

      the guardianship was dissolved. Consequently, E.G. was placed back in

      Mother’s care.




      4
          E.G turned eighteen years old before the final disposition in this case and is not subject to this appeal.


      Court of Appeals of Indiana | Memorandum Decision 79A02-1410-JT-701| April 22, 2015                    Page 4 of 19
[8]   In August 2012, the trial court entered its participation decree, which ordered

      Mother to complete a parenting assessment, parenting classes, case

      management, a domestic violence assessment, and domestic violence classes;

      maintain medication management and a treatment regimen, including

      individual therapy; and participate in visitations. Mother did not begin services

      and returned to Chicago. Soon thereafter, in September, Mother flew to

      Mexico to care for her mother, who was ill. Mother stayed in Mexico 5 until

      November and then returned to Chicago, where she began some, but not all, of

      the ordered services. Mother began case management, medication

      management,6 and visitation, all of which she attended consistently, with few

      absences, for the remainder of her case. However, because Mother participated

      in medication management in Chicago, DCS was unable to confirm that

      Mother was actually complying with her treatment regimen, which included

      taking her medication. DCS also did not have the opportunity to observe

      Mother’s home.


[9]   DCS refused to offer visitation in Chicago, so Mother consistently traveled to

      Tippecanoe County to see Child, who continued to live with L.D.R. Mother

      traveled to Tippecanoe County approximately every other week, staying two to

      three days each time, and she would visit with Child several hours each day.

      Aside from one instance where Mother, against DCS policy, let Child use her




      5
          According to Mother, she saw a psychiatrist while in Mexico.
      6
          The program Mother selected referred to medication management as “medication education.” Tr. at 55.


      Court of Appeals of Indiana | Memorandum Decision 79A02-1410-JT-701| April 22, 2015           Page 5 of 19
       phone to talk to Father, who never involved himself in the case, visitations went

       well and were appropriate.


[10]   For the majority of Mother’s case, Mother’s relationship with DCS, however,

       was tumultuous. Her insistence on completing services in Chicago provided a

       source of constant conflict, especially after Mother had refused services in Lake

       County, which is only about six miles from Mom’s home in Chicago. Further,

       Mother’s case manager, Taylor Fristoe, found Mother difficult to work with,

       and her conversations with Mother frequently devolved into arguments because

       Mother did not believe she needed the offered services. Consequently, in

       October 2013, both DCS and Child’s court-appointed special advocate

       (“CASA”) recommended the termination of Mother’s parental rights over Child

       and the adoption of Child by L.D.R. as Child’s permanency plan.


[11]   However, in late 2013, Mother’s attitude towards DCS changed markedly.

       Mother began cooperating with providers, and she enrolled in the services that

       she previously had refused. In addition to continuing her other services,

       Mother begstarted individual therapy in December 2013, domestic violence

       classes in January 2014, and parenting classes in March 2014. Mother’s

       compliance persuaded Child’s CASA, in February, to recommend a

       guardianship over Child in lieu of terminating Mother’s parental rights. DCS,

       however, continued to recommend termination but was receptive to the idea of

       a guardianship. All parties agreed that if Mother continued to control her

       mental illness, she could be a fit parent. However, DCS expressed concern that



       Court of Appeals of Indiana | Memorandum Decision 79A02-1410-JT-701| April 22, 2015   Page 6 of 19
       Mother’s history established a pattern of conduct demonstrating her inability to

       consistently tend to her mental health.


[12]   The trial court held the termination hearing on March 14, 2014. At the hearing,

       Mother interrupted the testimony of Fristoe and, despite repeated attempts by

       the court to quiet her, Mother shouted, “She don’t have experience in her job.

       She don’t have no kids.” Id. at 89. And, shortly thereafter during a recess from

       the proceedings, Mother told Fristoe not to call her directly but to call her

       lawyer if she needed to talk. On cross-examination, Mother explained that she

       had made her comments because “[Fristoe] was lying a lot, [Fristoe] doesn’t

       have experience with DCS cases, [and Fristoe] doesn’t have any children.” Id.

       at 166. Later, on July 7, the trial court agreed to reopen evidence, and Mother

       introduced exhibits that demonstrated her continuation of services, including

       the completion of her domestic violence classes. Two days later, however, the

       trial court terminated Mother’s parental rights over Child. In relevant part, and

       in addition to the above facts, the trial court found and concluded:

                                           FINDINGS OF FACT

                                                       ***

               16. Mother has generally maintained employment and
               reportedly maintained housing. Mother is currently residing in a
               two (2) bedroom apartment in Chicago that is reportedly
               appropriate for a child. . . . Mother reports she is current on rent
               and utilities and does not receive public assistance benefits.
               Mother does not have a driver’s license or a vehicle.

                                                       ***

       Court of Appeals of Indiana | Memorandum Decision 79A02-1410-JT-701| April 22, 2015   Page 7 of 19
        19. Attempts to engage Mother i[n] ordered services have been
        problematic due to Mother becoming argumentative. Mother
        repeatedly declares she does not need services and does not
        understand why she is required to participate in services.
        Mother’s outburst during the termination proceeding is typical of
        interactions with Mother throughout the court of the CHINS
        case.

        20. Since July 2012, Mother has attended only six (6) therapy
        appointments commencing in December 2013. Mother’s
        explanation for delaying therapy is an inability to locate a
        therapist because a medical card was required. Mother offers the
        same explanation for the delay in commencing a parenting class
        and domestic violence services. Mother failed to commence
        domestic violence classes until January 2014 and failed to
        commence parenting classes until March 2014. Mother missed
        therapy appointments as recently as February 2014.

        21. Mother has demonstrated a long-term[,] historical inability
        to consistently maintain her mental health. Mother is diagnosed
        with Schizoaffective Disorder. Mother’s mental stability is the
        core issue and medication management is the priority service for
        Mother. Mother reports an understanding that she must remain
        treatment compliant to manage her mental health diagnosis and
        acknowledges her diagnosis is controlled if she takes her
        medication and attends therapy. Mother admits she stopped
        taking medication and ceased treatment prior to the onset of the
        [present] CHINS case.

                                                ***

        24. CASA, Tom Newett, noted that Mother has participated in a
        treatment [regimen] for approximately three (3) months after
        approximately two (2) years of non-compliance. CASA has
        observed a recent change in Mother’s disposition, demeanor, and


Court of Appeals of Indiana | Memorandum Decision 79A02-1410-JT-701| April 22, 2015   Page 8 of 19
          approach to the CHINS case. The relationship between Mother
          and relative placement is also more conciliatory.

          25. [Child] is developmentally and educationally on target.
          [Child] responds well behaviorally to stability and a clear routine
          in the relative home. The relationship between [Child] and the
          relatives appears to be parental in nature. The relative placement
          is readily willing to adopt [Child]. [Child] is bonded to [sic] and
          doing very well in the concurrent [sic] relative placement.

          26. . . . Mother was unwilling to consent to a guardianship until
          the termination proceeding commenced. CASA believes
          guardianship may be in the best interests of [Child]. DCS,
          however, does not share that opinion given Mother’s history of
          struggling with her mental health diagnoses over the course of
          more than a dozen years.[7]

          27. Mother’s historical mental instability has negatively affected
          both of her children. [Child] is only six (6) years of age and
          requires appropriate adult supervision to meet her needs. [Child]
          is thriving in a routine, structured environment knowing where
          she will sleep each night.

          28. It is likely that Mother’s pattern of repetitive failure to
          maintain treatment compliance will continue. As such, Mother’s
          ongoing willingness to accept a guardianship without constant
          disruption is suspect. Anything less than a permanent adoption
          is likely to disrupt [Child’s] long-term stability and negatively
          impact [Child’s] need for permanency.

          29. . . . [N]either [parent] has the ability to meet [Child’s] needs.
          All imaginable services have been offered and nothing is
          substantially different in today’s circumstances since the time of



7
    Internal paragraph structure omitted.


Court of Appeals of Indiana | Memorandum Decision 79A02-1410-JT-701| April 22, 2015   Page 9 of 19
        removal. To continue the parent-child relationship would be
        detrimental to [Child]. [Child] needs permanency now.

                                 CONCLUSIONS OF LAW

        1. There is a reasonable probability that the conditions that
        resulted in the removal of [Child] from [Mother’s] care or the
        reasons for continued placement outside [of] the home will not
        be remedied. [Mother] has yet to demonstrate the ability or
        willingness to make lasting changes from past behaviors. There
        is no reasonable probability that [Mother] will be able to
        maintain stability in order to care and provide adequately for
        [Child].

        2. Continuation of the parent-child relationship poses a threat to
        the well-being of [Child]. [Child] needs stability in life. [Child]
        needs parents with whom [Child] can form a permanent and
        lasting bond to provide for [Child’s] emotional and psychological
        as well as physical well-being. [Child’s] well-being would be
        threatened by keeping [Child] in [a] parent-child relationship
        where [Mother’s] own choices and actions have made [her]
        unable to meet the needs of [Child].

        3. DCS has a satisfactory plan of adoption for the care and
        treatment of [Child] following termination of parental rights.
        [Child] can be adopted and there is reason to believe an
        appropriate permanent home has or can be found for [Child]
        with a relative.

        4. For the foregoing reasons, it is in the best interests of [Child]
        that the parental rights of [Mother] . . . be terminated.


Appellant’s App. at 20-24. This appeal ensued.




Court of Appeals of Indiana | Memorandum Decision 79A02-1410-JT-701| April 22, 2015   Page 10 of 19
                                      Discussion and Decision
[13]   Mother contends that the trial court erred when it terminated her parental

       rights. We begin our review of this issue by acknowledging that “[t]he

       traditional right of parents to establish a home and raise their children is

       protected by the Fourteenth Amendment of the United States Constitution.”

       Bailey v. Tippecanoe Div. of Family & Children (In re M.B.), 666 N.E.2d 73, 76 (Ind.

       Ct. App. 1996), trans. denied. However, a trial court must subordinate the

       interests of the parents to those of the child when evaluating the circumstances

       surrounding a termination. Schultz v. Porter Cnty. Ofc. of Family & Children (In re

       K.S.), 750 N.E.2d 832, 837 (Ind. Ct. App. 2001). Termination of a parent-child

       relationship is proper where a child’s emotional and physical development is

       threatened. Id. Although the right to raise one’s own child should not be

       terminated solely because there is a better home available for the child, parental

       rights may be terminated when a parent is unable or unwilling to meet his or

       her parental responsibilities. Id. at 836.


[14]   Before an involuntary termination of parental rights can occur in Indiana, in

       relevant part, DCS is required to allege and prove:

               (A) that one (1) of the following is true:

                        (i) The child has been removed from the parent for at least
                        six (6) months under a dispositional decree.

                                                       ***

               (B) that one (1) of the following is true:

       Court of Appeals of Indiana | Memorandum Decision 79A02-1410-JT-701| April 22, 2015   Page 11 of 19
                        (i) There is a reasonable probability that the conditions
                        that resulted in the child's removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.

                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.

                                                            ***

               (C) that termination is in the best interests of the child; and

               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). That statute provides that DCS need establish only

       one of the requirements of section (b)(2)(B) before the trial court may terminate

       parental rights. DCS’s “burden of proof in termination of parental rights cases

       is one of ‘clear and convincing evidence.’” R.Y. v. Ind. Dep’t of Child Servs. (In re

       G.Y.), 904 N.E.2d 1257, 1260-61 (Ind. 2009) (quoting I.C. § 31-37-14-2).


[15]   When reviewing a termination of parental rights, we will not reweigh the

       evidence or judge the credibility of the witnesses. Peterson v. Marion Cnty. Ofc. of

       Family & Children (In re D.D.), 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans.

       denied. Instead, we consider only the evidence and reasonable inferences that

       are most favorable to the judgment. Id. Moreover, in deference to the trial

       court’s unique position to assess the evidence, we will set aside the court’s

       judgment terminating a parent-child relationship only if it is clearly erroneous.

       Court of Appeals of Indiana | Memorandum Decision 79A02-1410-JT-701| April 22, 2015   Page 12 of 19
       Judy S. v. Noble Cnty. Ofc. of Family & Children (In re L.S.), 717 N.E.2d 204, 208

       (Ind. Ct. App. 1999), trans. denied.


[16]   Here, in terminating Mother’s parental rights, the trial court entered specific

       findings of fact and conclusions thereon. When a trial court’s judgment

       contains special findings and conclusions, we apply a two-tiered standard of

       review. Bester v. Lake Cnty. Ofc. of Family & Children, 839 N.E.2d 143, 147 (Ind.

       2005). First, we determine whether the evidence supports the findings and,

       second, we determine whether the findings support the judgment. Id.

       “Findings are clearly erroneous only when the record contains no facts to

       support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98,

       102 (Ind. 1996). If the evidence and inferences support the trial court’s

       decision, we must affirm. In re L.S., 717 N.E.2d at 208.


[17]   Mother presents several arguments for our consideration. First, Mother

       contends that the trial court erred when it determined that a reasonable

       probability that the conditions that resulted in Child’s removal or the reasons

       for continued placement outside of her home will not be remedied. Second,

       Mother asserts that the trial court erred when it determined that the

       continuation of the parent-child relationship posed a threat to the well-being

       Child. Third, Mother argues that the trial court erred when it determined that

       termination was in the best interests of Child. Fourth and finally, Mother

       contends that the trial erred when it determined that adoption was a satisfactory

       permanency plan. In contrast to what the trial court concluded, Mother asserts

       that the trial court terminated her parental rights solely because of her mental

       Court of Appeals of Indiana | Memorandum Decision 79A02-1410-JT-701| April 22, 2015   Page 13 of 19
       illness. Moreover, she maintains, the creation of a guardianship was a more

       appropriate permanency plan and, therefore, in Child’s best interests.


[18]   Because Indiana Code Section 31-35-2-4(b) is written in the disjunctive, “DCS

       was required to allege and prove only one of the enumerated elements.” Karma

       W. v. Marion Cnty Dept. of Child Servs. (In re B.J.), 879 N.E.2d 7, 20 (Ind. Ct.

       App. 2008). Thus, with respect to Mother’s arguments regarding Section 4(b),

       we address only the trial court’s conclusion that the conditions that resulted in

       Child’s removal or the reasons for placement outside the home of the parents

       will not be remedied. We then consider Mother’s contention that the trial court

       terminated her parental rights solely because of her mental illness. And, finally,

       we attend to Mother’s respective assertions that Child’s best interests are better

       served by a guardianship, which she regards as a superior permanency plan.


                                             Reasons for Removal

[19]   Mother first contends that the trial court erred when it concluded that the

       conditions that resulted in the removal of Child from her care or the reasons for

       the continued placement of Child outside of Mother’s home will not be

       remedied. Here, “[w]e engage in a two-step analysis . . . . First, we must

       ascertain what conditions led to their placement and retention in [relative] care.

       Second, we determine whether there is a reasonable probability that those

       conditions will not be remedied.” K.T.K v. Ind. Dep’t of Child Servs., Dearborn

       Cnty. Ofc., 989 N.E.2d 1225, 1231 (Ind. 2013) (citations and quotation marks

       omitted). In reaching its conclusion, “the trial court must consider a parent’s

       habitual pattern of conduct to determine whether there is a substantial
       Court of Appeals of Indiana | Memorandum Decision 79A02-1410-JT-701| April 22, 2015   Page 14 of 19
       probability of future neglect or deprivation.” Id. (citations and quotation marks

       omitted). However, “it is within the province of the trial court, as the finder of

       fact, to ignore or discredit evidence of remedial efforts made shortly before the

       termination hearing.” Id. at 1234 (quoting McKinney v. Green Cnty. Ofc. of Family

       & Children (In re C.M.), 675 N.E.2d 1134, 1140 (Ind. Ct. App. 1997) (quotation

       marks omitted).


[20]   Mother premises her argument on the fact that she had engaged in all court-

       ordered services—and even completed domestic violence classes—by the time

       the trial court terminated her parental rights. However, while Mother’s

       statements are factually accurate, to accept Mother’s argument would require us

       to reweigh the evidence, which we will not do.


[21]   The evidence before the trial court, viewed in a manner most favorable to the

       court’s judgment, demonstrated that, in 2002, E.G. was adjudicated a CHINS

       as a result of Mother’s deteriorated mental health and, ultimately, placed into a

       guardianship with L.D.R., which was dissolved in 2011. Less than a year later,

       Mother’s mental health again deteriorated, which resulted in the current

       CHINS action and the placement of Child and E.G. into L.D.R.’s care. Both

       times Mother’s mental health regressed, the evidence established that Mother

       had fled her home with Child and ultimately had ended up without shelter.

       Further, after Child’s CHINS adjudication, Mother did not begin any of the

       services ordered by the trial court for a number of months, and, even when she

       did start services, she did not engage in all of them. Instead, Mother was

       argumentative towards DCS until December 2013, and she had not complied

       Court of Appeals of Indiana | Memorandum Decision 79A02-1410-JT-701| April 22, 2015   Page 15 of 19
       with all services until March 2014, just a few weeks before her termination

       hearing. As a result, Child continued to remain outside of Mother’s care until

       the termination hearing, at which Mother interrupted the testimony of Case

       Manager Fristoe, criticized Fristoe’s work product, and told Fristoe that Fristoe

       could no longer contact her directly.


[22]   Thus, although it is true, as Mother points out, that Mother had complied with

       her ordered services for several months before termination, the trial court was

       free to give that evidence little, if any, weight. Id. Indeed, given the fact that

       Mother’s mental health problems occasioned both CHINS proceedings, the

       long period of time that Mother failed to comply with ordered services, and

       Mother’s conduct at the termination hearing, the court could reasonably

       conclude that the conditions that resulted in the removal of Child from

       Mother’s care or the reasons for the continued placement of Child outside of

       her home would not be remedied. Therefore, the trial court’s judgment is not

       clearly erroneous in this respect.


                                                  Mental Illness

[23]   Despite the evidence chronicled above, Mother nevertheless contends that the

       trial court terminated her parental rights solely because of her mental health,

       which would make the court’s judgment clearly erroneous as a matter of law.

       See, e.g., Tucker v. Shelby Cnty. Dep’t of Pub. Welfare (In re Tucker), 578 N.E.2d

       774, 780 (Ind. Ct. App. 1991), trans. denied. Mental illness is, however, a factor

       that the trial court can consider. E.g., id. But the court did not terminate

       Mother’s parental rights solely because of her mental illness. Instead, it
       Court of Appeals of Indiana | Memorandum Decision 79A02-1410-JT-701| April 22, 2015   Page 16 of 19
       terminated Mother’s parental rights because of the impact Mother’s mental

       illness has had on her ability to parent Child. Specifically, the trial court found

       Mother did not “have the ability to meet [Child’s] needs,” which jeopardized

       Child’s need for permanency and stability, thereby also threatening Child’s

       well-being. Appellant’s App. at 23. Again, Mother asks that we reweigh the

       evidence, which we will not do.


                         Child’s Best Interests and Child’s Permanency Plan

[24]   Indiana Code Section 31-35-2-4(b)(2) also requires that termination of the

       parent-child relationship be in the best interests of the child, see I.C. § 31-35-2-

       4(b)(2)(C). Mother’s argument regarding Child’s best interests substantially

       overlaps with her argument regarding Child’s permanency plan, and, thus, we

       address them together. In essence, Mother contends that the trial court erred

       when it concluded that the relative adoption of Child by L.D.R. was a

       satisfactory plan under Indiana Code Section 31-35-2-4(b)(2)(D) because “the

       proposed Guardianship plan with the relative placement was a more

       appropriate plan for [Child].” Appellant’s Br. at 20. Further, “DCS [sic]

       ignores the long[-]term impact that adoption might have on [Child]. The DCS

       [sic] ignores the evidence that not all adoptions end up ‘happily ever after.’” Id.

       at 17. As such, Mother reasons that a guardianship, which Child’s CASA

       recommended in lieu of adoption, was in Child’s best interests. We cannot

       agree.


[25]   As the phrasing of Mother’s permanency argument suggests, she requests that

       we reweigh the evidence. Indeed, Mother cites no authority for her argument
       Court of Appeals of Indiana | Memorandum Decision 79A02-1410-JT-701| April 22, 2015   Page 17 of 19
       on appeal, and she fails to support her argument with cogent reasoning. Thus,

       Mother has waived this argument for appeal. Ind. Appellate Rule 46(A)(8)(a).

       Waiver notwithstanding, however, the trial court’s conclusion that relative

       adoption of Child by L.D.R. constituted a satisfactory permanency plan is not

       clearly erroneous.


[26]   As we have stated:


               Indiana courts have traditionally held that for a plan to be
               satisfactory, for the purposes of the termination statute, it need
               not be detailed, so long as it offers a general sense of the direction
               in which the child will be going after the parent-child relationship
               is terminated. A DCS plan is satisfactory if the plan is to attempt to
               find suitable parents to adopt the children. In other words, there need
               not be a guarantee that a suitable adoption will take place, only
               that DCS will attempt to find a suitable adoptive parent.
               Accordingly, a plan is not unsatisfactory if DCS has not
               identified a specific family to adopt the children. Part of the
               reason for this is that it is within the authority of the adoption
               court, not the termination court, to determine whether an
               adoptive placement is appropriate.


       In re A.S., 17 N.E.3d 994, 1007 (Ind. Ct. App. 2014) (emphasis added; citations

       and quotation marks omitted), trans. denied. Here, DCS identified an adoptive

       parent that the trial court found to be suitable. The trial court, therefore, did

       not err when it approved the relative adoption of Child.


[27]   Mother’s argument that a guardianship, not an adoption, was in Child’s best

       interests also amounts to a request that we reweigh the evidence, but, again,

       that prerogative belongs to the trial court. The court was “required to look

       Court of Appeals of Indiana | Memorandum Decision 79A02-1410-JT-701| April 22, 2015   Page 18 of 19
       beyond the factors identified by DCS and consider the totality of the evidence.

       In so doing, the trial court must [have] subordinated the interests of the parent

       to those of the child.” In re C.A., 15 N.E.3d 85, 94 (Ind. Ct. App. 2014). A trial

       court should consider the recommendations of the case manager and court-

       appointed advocate when it determines whether termination is in a child’s best

       interest. See S.C. v. Ind. Dep’t of Child Servs. (In re J.C.), 994 N.E.2d 278, 290

       (Ind. Ct. App. 2013). “A parent’s historical inability to provide a suitable

       environment, along with the parent’s current inability to do the same, supports

       finding termination of parental rights is in the best interests of the children.” Id.


[28]   Mother asks us to give more weight to the CASA’s suggestion that a

       guardianship would be in the best interests of Child than did the trial court. But

       the trial court weighed the evidence and determined that termination and

       adoption, as proposed by DCS, was in Child’s best interests. We have already

       held that the trial court did not err when it concluded that the reasons that led

       to Child’s removal from—and continued placement out of—Mother’s home

       were not likely to be remedied and that a relative adoption was a satisfactory

       permanency plan. Therefore, for all the reasons stated, this conclusion was not

       clearly erroneous, and the trial court did not err when it terminated Mother’s

       parental rights.


[29]   Affirmed.


[30]   Baker, J., and Friedlander, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 79A02-1410-JT-701| April 22, 2015   Page 19 of 19